      Case 1:20-cv-00002-JRH-BKE Document 40 Filed 10/14/20 Page 1 of 5



               IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                      AUGUSTA DIVISION


JAMES S. FALLER II,                                *
                                                   *


        Plaintiff,                                 *
                                                   *


               V.                                  *                       CV 120-002
                                                   ■k


NANCY PATRICIA PELQSI,               et al. ,      *
                                                   *


        Defendants.                                *
                                                   *


                                                   *


                                                       *




                                                ORDER




        Before the Court is Plaintiff s Motion for Leave to File Under


Seal.     (Doc.     35. )        For the reasons below.                Plaintiffs motion is

DENIED.


                                           I.   DISCUSSION


        Plaintiff      requests       that       the       Court    seal   Plaintiff s     "motion

for     the    Court        to     reveal        potential           conflicts,        biases     and

prejudices."           (Mot.       for     Leave       to    File    Under     Seal,    Doc.     35. )

Although the motion requests the disclosure of various prejudices

and   biases,       the     Court    interprets             the    document    as   a   motion     to

recuse.       Before      the     Court     ruled on         this motion.       Plaintiff       filed

his "Motion to Disclose Conflicts,                          Prejudice and or Bias" on the

public docket.            (Doc.    39. )
    Case 1:20-cv-00002-JRH-BKE Document 40 Filed 10/14/20 Page 2 of 5



     Within his motion to file under seal. Plaintiff offers vague

justifications      for     sealing   the   motion     and   attached    exhibits.

Plaintiff contends: (1) "[t]he instant matter is a situation that

arose    by     egregious    misconduct     of     government    officials";    (2)

"affirmations from a judge and a high official" are included with

the motion and "there is substantial likely hood [sic] that threats

and or substantial harm may come to the affiants if they are

revealed"; and (3) "there are multiple issues in the instant motion

which could cause embarrassment to the Court."


        The   Eleventh    Circuit     has   long    recognized    a   "presumptive

common law right to inspect and copy judicial records."                      United

States V. Rosenthal, 763 F.2d 1291, 1293 (11th Cir. 1985) (citing

Nixon V. Warner Commc^ns, Inc., 435 U.S. 589, 597 (1978)).                     "The

operations of the courts and the judicial conduct of judges are

matters of utmost public concern, . . . and the common-law right

of access to judicial proceedings, an essential component of our

system of justice, is instrumental in securing the integrity of

the process."       Romero v. Drummond Co., Inc., 480 F.3d 1234, 1245

(11th Cir. 2007) (citation and internal citation omitted).

        However, the "right of access is not absolute."               Id.   A party

can justify sealing a document by showing good cause.                       Chicago

Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310

(11th    Cir.    2001).     Good    cause   is   determined     by balancing    the

historical presumption of right to access against the movant's
      Case 1:20-cv-00002-JRH-BKE Document 40 Filed 10/14/20 Page 3 of 5



privacy interests.         Id. at 1311; Newman v. Graddick, 696 F.2d 796,

803 (11th Cir. 1983).

       Courts consider, among other things: whether allowing access

would impair court functions or harm legitimate privacy interests,

the   degree    of   and     likelihood   of   injury      if   made   public,     the

reliability     of     the    information,     whether      there      will   be    an

opportunity to respond to the information, whether the information

concerns public officials or public concerns, and the availability

of a less onerous alternative to sealing the documents.                       Romero,

480 F.3d at 1246.


       Local Rule 79.7 outlines the procedures required for a party

to    request   that   documents    be    filed   under     seal.      "Any    person

desiring to have any matter placed under seal shall present a

motion setting forth the grounds why the matter presented should

not be available for public inspection."               LR 79.7(b), SDGa.           "The

party seeking to have any matter placed under seal must rebut the

presumption of the openness derived from the First Amendment by

showing that closure is essential to preserve some higher interest

and is narrowly tailored to serve that interest."                      Id. at (d).

Moreover,    "[t]he     permanent    sealing      of   a   Court    record    is    not

preferred and should be sought only where temporary sealing is not

adequate to protect the interest at stake."                 Id. at (e).
      Case 1:20-cv-00002-JRH-BKE Document 40 Filed 10/14/20 Page 4 of 5



A. Underlying Conduct

       At the outset, Plaintiff contends that the motion merits

sealing because "the instant matter is a situation that arose by

egregious misconduct of government officials."                        (Mot. for Leave to

File Under Seal, 1 2.)              Plaintiff cites no case law or legal

authority justifying sealing the motion for this reason. Plaintiff

has failed to meet his burden as required under LR 79.7(d).                         Thus,

the   alleged     underlying     conduct       itself,        without     more,   is   not

sufficient to warrant the sealing of Plaintiff's motion.

B. Harm to Affiants


       Plaintiff's      second        argument      is    likewise        unconvincing.

Plaintiff_asserts "[d]ue to the type and kind of work the Plaintiff

has engaged in for many years, there is a substantial likely hood

[sic] that threats and or substantial harm may come to the affiants

if they are revealed."         (Mot. for Leave to File Under Seal, SI 3.)

Again, Plaintiff fails to cite any case law or legal authority to

support his argument.          Additionally, when alleging harm as the

basis for sealing. Plaintiff is required to "make a particular and

specific    demonstration        of    fact    showing        that     disclosure   would

result in an injury sufficiently serious to warrant protection."

Thomas v. Houston Healthcare Sys. Inc., No. 5:17-cv-386(MTT), 2019

WL    5850547,    at   *2   (M.D.     Ga.     May   24,       2019)    (quoting   In   re:

Photochromic Lens Antitrust Litig., No. 8:10-MD-2173-T27EAJ, 2011

WL    13141945,   at   *1   (M.D.      Fla.    June      9,    2011))    ("[C]onclusory
    Case 1:20-cv-00002-JRH-BKE Document 40 Filed 10/14/20 Page 5 of 5



assertions of possible harm, such as those stated by the parties,

do not show good cause.").          Here, Plaintiff has failed to assert

any specific injury.

C. Embarrassment: of the Court


     Finally, Plaintiff argues there are multiple issues in the

motion    that   could   cause   embarrassment   to   the   Court.   While   the


Court appreciates Plaintiff's consideration of the Court, legally

there is no justification for sealing the motion.

                                 II. CONCLUSION


        Plaintiff has failed to analyze the balancing test in Romero

and overcome the common-law right of access by showing good cause.

For the foregoing reasons. Plaintiff's motion to seal (Doc. 35) is

DENIED.     Plaintiff's pending motion shall remain unsealed.

     ORDER ENTERED at Augusta, Georgia, this                   day of October,

2020.




                                     J. R?WfiMf^ALL,^HrEF JUDGE
                                     UNITED/states DISTRICT COURT
                                     SOUTHgRN    DISTRICT OF GEORGIA
